Citation Nr: 1704458	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a straddle injury with contusion to the testicles and cord with intermittent pain and swelling (groin disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board and was remanded for additional development in October 2014, October 2015, and March 2016.  Review of the record shows that further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's groin disability.

In May 2016, the Veteran was afforded a VA examination related to his groin disability in response to the March 2016 Board remand.  The examiner opined that she did not find any nexus between the in-service straddle injury and the Veteran's current symptoms, and that the symptoms of pain and swelling are not a progression of the in-service injury.  

The May 2016 examiner noted that the Veteran had a voiding dysfunction secondary to benign prostatic hyperplasia (BPH).  She also indicated that the Veteran's voiding dysfunction causes a daytime voiding interval between 2 and 3 hours, and nighttime awakening to void 3 to 4 times per night.  An August 2015 VA treatment record shows an assessment of prostatic urethral stricture likely secondary to history of straddle injury that was dilated with scope over a wire.  Under diagnostic code (DC) 7518, stricture of the urethra is rated as a voiding dysfunction.  38 C.F.R. § 4.115b, DC 7518.  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a.  With regards to urinary frequency, a 10 percent rating is assigned for a daytime voiding interval of between 2 and 3 hours, or; awakening to void 2 times per night.  A 20 percent rating is warranted for a daytime voiding interval of between 1 and 2 hours, or; awakening to void 3 to 4 times per night.  Where there is a daytime voiding interval of less than 1 hour, or awakening to void 5 or more times per night, a maximum 40 percent rating is warranted.  Id.

The examiner's opinion is inadequate because she did not indicate whether recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring intensive management was present.  Further, the examiner did not provide an opinion on whether there is a relationship between the Veteran's BPH with voiding dysfunction and his in-service injury.  Moreover, the examiner did not comment on the August 2015 VA treatment record showing an assessment of prostatic urethral stricture likely secondary to history of straddle injury that was dilated with scope over a wire.  The examiner's opinion is inadequate because she did not provide an opinion on whether there is a relationship between the Veteran's BPH with voiding dysfunction and service-connected residuals of straddle injury with contusion to the testicles and cord with intermittent pain and swelling, including prostatic urethral stricture. 

Because the May 2016 VA examiner's opinion is inadequate, the Board finds that an addendum opinion is necessary to adequately ascertain the Veteran's symptomatology, and to determine whether the Veteran's BPH with voiding dysfunction is related to his in-service injury or whether his service-connected groin disability caused or aggravated his BPH with voiding dysfunction.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In the Veteran's February 2016 Application for Pension, he contends that his groin disability and pacemaker prevent him from working.  This evidence presents indication of interference with employment caused by the Veteran's service-connected groin disability.  As the Board finds the issue of entitlement to a TDIU is inextricably intertwined with the groin disability issue remanded herein, the TDIU issue must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating, to include all VA and non-VA medical records.  Obtain any outstanding VA medical records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination by a VA physician other than the May 2016 VA physician to determine the current severity of his service-connected residuals of straddle injury with contusion to the testicles and cord with intermittent pain and swelling.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail.  The examiner must describe the nature, current severity, and all symptoms associated with the residuals of the groin injury and also indicate what, if any, symptoms of urinary tract infection are present to include whether there is: poor renal function, recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring intensive management.  Further, the examiner must describe the impact of the Veteran's groin disability on his ability to work.

In addition, the examiner must provide an opinion regarding the etiology of the Veteran's BPH with voiding dysfunction.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's BPH with voiding dysfunction had its onset in service or is otherwise related to service?  

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's BPH with voiding dysfunction was (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected residuals of straddle injury with contusion to the testicles and cord with intermittent pain and swelling, including prostatic urethral stricture.  In addressing this question, the examiner must comment on the August 2015 VA treatment record showing an assessment of prostatic urethral stricture likely secondary to history of straddle injury that was dilated with scope over a wire.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Separately, send a letter to the Veteran and his representative that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

6.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the issues of entitlement to an initial disability rating in excess of 10 percent for his service-connected groin disability, and entitlement to a TDIU may be granted.  The Veteran should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



